EXPLANATORY NOTE This Amendment No. 1 is being filed solely for the purpose of correcting the following two typographical errors in tables on pages 11 and 12 of the Proxy Statement for our 2008 Annual Meeting of Stockholders: (i) the Fiscal Year 2008 Summary Compensation Table on page 11 was previously missing the Salary column (c) and (ii) the second sentence to footnote (3) under the Fiscal Year 2008 Grants of Plan-Based Awards table on page 12 incorrectlystated that "Mr. Condo received a bonus payment in fiscal year 2009 of $25,000 which was earned under the fiscal 2008 plan." This should have read "Mr. Jones received a bonus payment in fiscal year 2009 of $25,000 which was earned under the fiscal 2008 plan." The corrected Proxy Statement follows this Explanatory Note. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 CONVERA CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: TABLE OF CONTENTS NOTICE OF ANNUAL MEETING OF STOCKHOLDERS Annual Meeting of Stockholders to be Held PROXY STATEMENT Item 1 ELECTION OF DIRECTORS EXECUTIVE COMPENSATION OTHER
